DETAILED ACTION
	Claims 1-21 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “little to no water” in claim 12 is a relative term which renders the claim indefinite. The term “little to no water” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
				Prior Art
U.S. Patent No. 6,287,432 to Mazanec et al. (“MAZANEC”)
US2018/0019493 to Jakus et al. (“JAKUS”)
US2002/0081762 to Jacobson et al. (“JACOBSON”) discloses solid-state electrochemical devices are important for a variety of applications including energy generation, oxygen separation, hydrogen separation, coal gasification, and selective oxidation of hydrocarbons. These devices are typically based on electrochemical cells with ceramic electrodes and electrolytes and have two basic designs: tubular and planar. Tubular designs have traditionally been more easily implemented than planar designs, and thus have been proposed for commercial applications. However, tubular designs provide less power density than planar designs due to their inherently relatively long current path that results in substantial resistive power loss. Planar designs are theoretically more efficient than tubular designs, but are generally recognized as having significant safety and reliability issues due to the complexity of sealing and manifolding a planar stack. See ¶ 8.
US2010/0086824 to Homel et al. (“HOMEL”).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MAZANEC.

	Regarding Claim 1, MAZANEC discloses a method of producing hydrogen (6:20-30; 7:11-23) comprising providing a device, introducing a first stream comprising a fuel to the device (one stream may comprise methane or natural gas in an embodiment, 7:11-23), introducing a second stream comprising water to the device (7:11-23, one stream comprises steam), reducing the water in the second stream to hydrogen (7:11-23), and extracting hydrogen from the device, wherein the first stream and the second stream do not come in contact with each other in the device (7:11-23, streams are separated by a solid electrolyte).  
	Regarding Claim 2, MAZANEC further discloses the method of claim 1, wherein the first stream does not come in contact with the hydrogen (7:11-23, streams are separated by a solid electrolyte).    
	Regarding Claim 3, MAZANEC further discloses the method of claim 1, wherein the first stream and the second stream are separated by an electrolyte in the device (7:11-23, streams are separated by a solid electrolyte).   
	Regarding Claim 4, MAZANEC further discloses the method of claim 3, wherein the electrolyte is oxide ion conducting and is solid state (abstract, mixed conducting including oxide ion conducting,  see also 7:11-23, oxygen ions are conducted across the electrolyte). 
	Regarding Claim 5, MAZANEC further discloses the method of claim 3, wherein the electrolyte comprises doped ceria or wherein the electrolyte comprises lanthanum chromite (11:55-65 teaches various lanthanum chromites may be the electron conductive electrolyte component) or a conductive metal (11:1-10 teaches various metals as the electronically conducting phase such as nickel or silver) or combination thereof and a material selected from the group consisting of doped ceria, YSZ (8:37-65 teaches the oxygen ion conducting component may be YSZ or doped ceria) and combinations thereof.  
	Regarding Claim 6, MAZANEC further discloses the method of claim 5, wherein the lanthanum chromite comprises undoped lanthanum chromite, strontium doped lanthanum chromite, iron doped lanthanum chromite, lanthanum calcium chromite, or combinations thereof  (11:55-65 including lanthanum strontium iron chromite); and wherein the conductive metal comprises Ni, Cu, Ag, Au, or combinations thereof (11:1-10 including Ni, Cu, Ag, and AuC).  
	Regarding Claim 7, MAZANEC further discloses the method of claim 4, wherein the electrolyte also conducts electrons and wherein the device comprises (abstract, mixed conducting electrolyte) no interconnect (Fig. 1 illustrates a device without an interconnect).  
	Regarding Claim 8, MAZANEC further discloses the method of claim 1, wherein the device is tubular (Fig. 1, Fig. 2).  
	Regarding Claim 9, MAZANEC further discloses the method of claim 1, wherein the fuel comprises a hydrocarbon (methane or natural gas as discussed above).  
	Regarding Claim 10, MAZANEC further discloses the method of claim 1, wherein the second stream comprises hydrogen (when the second stream is steam it comprises hydrogen).  
	Regarding Claim 11, MAZANEC further discloses the method of claim 1, wherein the first stream further comprises water or carbon dioxide (19:30-42 natural gas stream for syn-gas production typically comprises CO2 and may be mixed with steam).  
	Regarding Claim 12, MAZANEC further discloses the method of claim 1, wherein the first stream comprises the fuel with little to no water (19:25-42, steam addition to the hydrocarbon stream is optional and typical processed natural gas is free of water).  
	Regarding Claim 18, MAZANEC further discloses the method of claim 1, wherein the device is operated at a temperature of no less than 500 °C (19:9-17 production of syngas at elevated temperatures up to 1400°C; 20:34-55, electrochemical processes conducted at elevated temperatures at least about 500°C up to 1100°C).  
	Regarding Claim 19, MAZANEC further discloses the method of claim 1, wherein the device comprises a first electrode and a second electrode separated by an electrolyte (Fig. 2, Fig. 3), wherein the first electrode or the second electrode comprises Ni or NiO (14:60-67 including nickel or nickel oxide) and a material selected from the group consisting of YSZ, CGO, SDC, SSZ, LSGM, and combinations thereof (15:34-48 including doped ceria, ysz and others).  
	Regarding Claim 20, MAZANEC further discloses the method of claim 1, wherein the device comprises a first electrode and a second electrode separated by an electrolyte (as shown by Fig. 1-13 electrolyte separating anode and cathode), wherein the first electrode comprises doped or undoped ceria (15:34-48 including doped ceria, ysz and others) and a material selected from the group consisting of Cu, CuO, Cu20, Ag, Ag20, Au, Au20, Au203, Pt, Pd, Ru, Rh, stainless steel, and combinations thereof (15:6-21 including Cu, Ag, Au, Pt, Pd, Ru, Rh, and others).  
	Regarding Claim 21, MAZANEC further discloses the method of claim 20, wherein the first electrode comprises a catalyst (Fig. 11, catalyst 69).  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over MAZANEC in view of JAKUS.

	Regarding Claim 13, MAZANEC is relied upon as above with respect to the method of claim 1. 
	MAZANEC does not disclose wherein the device is planar.  
	Planar and tubular solid oxide electrochemical devices are well known in the art. See for example JACOBSON ¶ 8.
	JAKUS discloses solid oxide electrochemical devices for hydrogen production comprising a planar design which enables a thin construction and a high degree of scalability. JAKUS at ¶15-16.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified MAZANEC to comprise a planar design because (1) planar solid oxide electrochemical devices are known in the art, and (2) such a design can enable thin construction with a high degree of scalability as taught expressly by JAKUS.
	Regarding Claim 14, MAZANEC and JAKUS are relied upon as above with respect to Claim 13.
	MAZANEC does not disclose the device is planar and comprises multiple repeat units separated by interconnects, wherein each repeat unit comprises two electrodes with an electrolyte between the electrodes.
	JAKUS discloses a planar electrochemical device suitable for hydrogen production the device comprises repeat units separated by interconnects, wherein each repeat unit comprises two electrodes with an electrolyte between the electrodes (Fig. 1-3).
	Before the effective filing date, it would have been further obvious to one of ordinary skill in the art to have modified MAZANEC to comprise repeat units separated by interconnects, wherein each repeat unit comprises two electrodes with an electrolyte between the electrodes. The motivation for doing so would have been to use a known construction providing multiple cell units for increasing hydrogen generation as taught expressly by JAKUS.
	Regarding Claim 15, MAZANEC and JAKUS are relied upon as above with respect to the method of Claim 14.
	MAZANEC does not disclose the claimed planar device wherein the electrodes comprise fluid channels or fluid dispersing components and the interconnects comprise no fluid dispersing element.
	JAKUS discloses a multilayer planar electrochemical device wherein the electrodes comprise fluid channels or fluid dispersing components Fig. 1, electrodes with channels 100 and 101) and the interconnects comprise no fluid dispersing element (Fig. 1-3, ¶16, ¶48, planar film interconnect without channels).
	Before the effective filing date of the claimed invention, it would have been further obvious to one of ordinary skill in the art to have modified MAZANEC to comprise fluid channels or fluid dispersing components and the interconnects comprise no fluid dispersing element. The motivation for doing so would have been to use a construction that enables thin scalable design as taught by JAKUS.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over MAZANEC in view of HOMEL.

	Regarding Claim 16, MAZANEC is relied upon as above with respect to the method of claim 1.
	MAZANEC is silent with respect to the method comprising introducing the first stream to a reformer before the first stream enters the device.  
	HOMEL discloses some hydrocarbons gaseous fuel sources may be fed to a pre-reformer prior to being fed to a solid oxide electrochemical device such as a solid oxide fuel cell or electrolyzer and the reformer may employ steam or autothermal reformation before the stream enters the solid oxide device. HOMEL at ¶103-104, Fig. 15-18.
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified MAZANEC to comprise introducing the first stream to a reformer before the first stream enters the device in order to achieve the predictable result of pre-reforming a hydrocarbon before it enters the solid oxide device in order to facilitate the reactions therein as taught by HOMEL.
	Regarding Claim 17, MAZANEC and HOMEL are relied upon as above with respect to the method of claim 16 and while MAZANEC does not disclose a reformer that is a steam reformer or an autothermal reformer.  However, modifying MAZANEC in view of HOMEL results in the claimed invention because HOMEL teaches the reformer may comprise a steam or autothermal reformer. HOMEL at ¶103-104.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729

/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729